Opinion issued October 23, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00654-CV
                            ———————————
                          AUGUST WADE, Appellant
                                         V.
                      BACON CORPORATION, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-43682


                          MEMORANDUM OPINION

      Appellant, August Wade, has filed a notice of appeal of the trial court’s

interlocutory order denying his motion for sanctions against appellee, Bacon

Corporation. Bacon has filed a motion to dismiss the appeal for lack of jurisdiction,

contending that the order is interlocutory and not appealable.
      We dismiss the appeal.

      In the underlying proceedings, Wade sued Bacon for negligence, alleging that

he sustained injuries when he slipped and fell while shopping at a grocery store

owned and operated by Bacon. Wade moved for sanctions against Bacon, asserting

that it had destroyed “video footage surrounding the incident” and requesting the

trial court to give a spoliation instruction to the jury.1 The trial court denied the

motion, and Wade filed a notice of appeal. In his notice of appeal and appellant’s

brief, Wade states that the appeal is an accelerated appeal of an interlocutory order.

However, he does not point to any authority that authorizes an interlocutory appeal

of an order denying sanctions and has not responded to Bacon’s motion to dismiss

the appeal.

      Generally, appellate courts only have jurisdiction over appeals from final

judgments. See Rusk State Hosp. v. Black, 392 S.W.3d 88, 92 (Tex. 2012); Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). An appellate court has

jurisdiction to consider an appeal from an interlocutory order only if a statute

explicitly authorizes an interlocutory appeal. CMH Homes v. Perez, 340 S.W.3d

444, 447 (Tex. 2011); Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998); see,

e.g., TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Vernon Supp. 2018) (authorizing



1
      See Brookshire Bros. v. Aldridge, 438 S.W.3d 9, 22–23 (Tex. 2014) (discussing
      “spoliation instruction” as remedy for spoliation of evidence).
                                          2
appeals from certain interlocutory orders). Here, the trial court’s order is not a final

judgment that disposes of all pending issues and parties in the underlying case. See

Lehmann, 39 S.W.3d at 205 (explaining final judgment must dispose of all pending

claims and parties or “clearly and unequivocally state[] that it finally disposes of all

claims and all parties”). The order is an interlocutory order for which an appeal is

not authorized by statute. We, therefore, do not have jurisdiction over the appeal.

See In re J.R., No. 05-15-01315-CV, 2016 WL 1072500, at *1 (Tex. App.—Dallas

Mar. 17, 2016, no pet.) (mem. op.) (dismissing appeal of discovery sanctions order

because it was not appealable interlocutory order or final judgment); cf. Miner

Dederick Constr., LLP v. Gulf Chem. & Metallurgical Corp., 403 S.W.3d 451, 465

(Tex. App.—Houston [1st Dist.] 2013), pet. denied, 455 S.W.3d 164 (Tex. 2015)

(addressing trial court’s denial of spoliation sanctions in appeal of final judgment).

      Accordingly, we grant Bacon’s motion to dismiss and dismiss the appeal. See

TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                           3